
	
		III
		110th CONGRESS
		1st Session
		S. RES. 34
		IN THE SENATE OF THE UNITED STATES
		
			January 18, 2007
			Mr. Kerry (for himself
			 and Mr. Feingold) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling for the strengthening of the
		  efforts of the United States to defeat the Taliban and terrorist networks in
		  Afghanistan.
	
	
		Whereas global terrorist networks, including the al Qaeda
			 organization that attacked the United States on September 11, 2001, continue to
			 threaten the security of the United States and are recruiting new members and
			 developing the capability and plans to attack the United States and its allies
			 throughout the world;
		Whereas a democratic, stable, and prosperous Afghanistan
			 is a vital security interest of the United States;
		Whereas stability in Afghanistan is being threatened by
			 antigovernment and Taliban forces that seek to disrupt political and economic
			 developments throughout the country;
		Whereas Osama Bin Laden and Ayman al-Zawahiri, the leaders
			 of al Qaeda, are still at large and are reportedly hiding somewhere in the
			 Afghanistan-Pakistan border region;
		Whereas, according to United States military intelligence
			 officials—
			(1)Taliban attacks
			 on United States, allied, and Afghan forces increased from 1,558 in 2005 to
			 4,542 in 2006;
			(2)suicide bomb
			 attacks in Afghanistan increased from 27 in 2005 to 139 in 2006;
			(3)roadside bomb
			 attacks more than doubled from 783 in 2005 to 1,677 in 2006; and
			(4)crossborder
			 attacks from Pakistan into Afghanistan have increased by 300 percent since
			 September 2006;
			Whereas, on September 2, 2006, the United Nations Office
			 on Drugs and Crime reported that in 2006 opium poppy cultivation in Afghanistan
			 increased 59 percent over 2005 levels and reached a record high;
		Whereas the President’s current request for United States
			 economic assistance to Afghanistan for fiscal year 2007 is approximately 33
			 percent of the amount appropriated for fiscal year 2006;
		Whereas only 50 percent of the money pledged by the
			 international community for Afghanistan between 2002 and 2005 has actually been
			 delivered;
		Whereas, on September 12, 2006, the Secretary of State
			 said, [A]n Afghanistan that does not complete its democratic evolution
			 and become a stable, terrorist-fighting state is going to come back to haunt
			 us. . . . [I]t will come back to haunt our successors and their
			 successors. and If we should have learned anything, it is if you
			 allow that kind of vacuum, if you allow a failed state in that strategic a
			 location, you're going to pay for it.;
		Whereas the bipartisan Iraq Study Group Report concluded,
			 If the Taliban were to control more of Afghanistan, it could provide al
			 Qaeda the political space to conduct terrorist operations. This development
			 would destabilize the region and have national security implications for the
			 United States and other countries around the world.;
		Whereas the Iraq Study Group Report recommended that the
			 President provide additional political, economic, and military support for
			 Afghanistan, including resources that might become available as combat forces
			 are redeployed from Iraq;
		Whereas the Iraq Study Group Report specifically
			 recommended that the United States meet the request of General James Jones,
			 then United States North Atlantic Treaty Organisation (NATO) commander, for
			 more troops to combat the resurgence of al Qaeda and Taliban forces in
			 Afghanistan;
		Whereas, on October 8, 2006, General David Richards,
			 NATO's top commander in Afghanistan, warned that a majority of Afghans would
			 likely switch their allegiance to resurgent Taliban militants if their lives
			 showed no visible improvements in the next 6 months;
		Whereas, on January 6, 2007, Army Brigadier General
			 Anthony J. Tata stated that the shortage of troops in Afghanistan could create
			 a strategic high risk, a strategic threat to the United States
			 and an operational threat to the elected government of Hamid
			 Karzai;
		Whereas, on January 15, 2007, Secretary of Defense Robert
			 M. Gates stated that there were indications that the Taliban were
			 planning a large spring offensive against United States troops and NATO
			 forces;
		Whereas, on January 16, 2007, Lieutenant General Karl
			 Eikenberry, the senior United States commander in Afghanistan, asked to extend
			 the deployment of a United States battalion in Afghanistan that was scheduled
			 to be redeployed to Iraq;
		Whereas, on January 17, 2007, General David Richards
			 stated that unmet pledges of troops and equipment from NATO countries have left
			 him 10 to 15 percent short of the forces he requires, saying, Clearly,
			 there is a need to fulfill those commitments.;
		Whereas, on January 17, 2007, Secretary of Defense Robert
			 M. Gates stated that United States military commanders in Afghanistan have
			 requested additional United States troops for Afghanistan, and stated that he
			 was sympathetic to this request;
		Whereas the United States currently has approximately
			 21,000 troops in Afghanistan, approximately 1/7 of the
			 number of United States troops currently deployed to Iraq;
		Whereas the President of the United States has announced
			 plans to send approximately 21,500 additional United States troops to Iraq;
			 and
		Whereas if the United States does not strengthen efforts
			 to defeat the Taliban and to create long-term stability in Afghanistan,
			 Afghanistan will become what it was before the September 11, 2001 terrorist
			 attacks, a haven for those who seek to harm the United States and a source of
			 instability that threatens the security of the United States: Now, therefore,
			 be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 must strengthen its commitment to establishing long-term stability and peace in
			 Afghanistan;
			(2)the President
			 should not reduce the total number of United States troops serving in
			 Afghanistan in order to increase the total number of United States troops
			 serving in Iraq;
			(3)the United
			 States, in partnership with the International Security Assistance Force and the
			 Government of Afghanistan, should immediately increase its efforts to eradicate
			 the Taliban, terrorist organizations, and criminal networks currently operating
			 in Afghanistan, including by increasing United States military personnel as
			 requested by United States military commanders in Afghanistan;
			(4)the United
			 States, in support of the Government of Afghanistan, should significantly
			 increase the amount of economic assistance available in Afghanistan for
			 reconstruction, social and economic development, counternarcotics efforts, and
			 democracy promotion activities; and
			(5)the United States
			 should work aggressively to encourage members of the international community to
			 deliver on the financial pledges they have made to support development and
			 reconstruction efforts in Afghanistan.
			
